appellant that failure to demonstrate jurisdiction could result in the
                dismissal of this appeal.
                            To date, appellant has not responded to our show cause order
                or otherwise demonstrated that we have jurisdiction over this appeal.
                Accordingly, as we lack jurisdiction, we
                            ORDER this appeal DISMISSED.




                                                                       e-ea,a;       ,J.
                                                              Hardesty_
                                                                   o  m



                                                              Douglas
                                                                        garit%        J.



                                                                                      J.




                cc:   Hon. Elissa F. Cadish, District Judge
                      David Lee Phillips & Associates
                      Sean Claggett & Associates, Inc.
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A